Interlocutory judgment affirmed, with costs, with leave to the appellants to plead over within twenty days upon payment of the costs of the demurrer and of this appeal. Held, that the complaint states a single cause of action in tort. The several overt acts of defendants, pleaded by plaintiff, make up the means and method alleged by him to have been adopted and employed by defendants to impair and practically destroy the value of his property rights and interests in the Buffalo and Southern Railway Company in the execution of the fraudulent scheme alleged to have been adopted by defendants to accomplish that unlawful purpose. All concurred.